                                         Case 19-14389              Doc        Filed 10/28/19            Page 1 of 5
 Fill in this information to identify the case:
 Debtor 1    Darla J. Heintz

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the District of MARYLAND

 Case number 19-14389

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: MTGLQ INVESTORS, L.P.                                           Court claim no. (if known): 3-1

Last 4 digits of any number you use to                                            Date of payment change: 12/1/2019
identify the debtor’s account: 5922                                               Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $882.23
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         □ No.
         ■ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment: $473.84                              New escrow payment: $334.57


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         ■ No
         □ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:                                     New interest rate:

         Current principal and interest payment:           New principal and interest payment:


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                              New mortgage payment:




Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1
                                           Case 19-14389            Doc           Filed 10/28/19          Page 2 of 5



Debtor 1 Darla J. Heintz                                              Case number (if known) 19-14389
           Print Name        Middle Name     Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor
      ■ I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

     /s/ __Erin Elam ____________________
                                       Date _____10/28/2019___________________
     Signature



  Print             ________Erin Elam_____________________________________                              Title   Authorized Agent for Creditor
                    First Name                      Middle Name      Last Name


  Company           RAS Crane, LLC


  Address           10700 Abbott's Bridge Road, Suite 170
                    Number       Street


                    Duluth GA 30097
                    City                                                  State        ZIP Code

  Contact Phone     470-321-7112                                                                        Email ____eelam@rascrane.com _________________________




Official Form 410S1                                      Notice of Mortgage Payment Change                                                      page 2
                            Case 19-14389        Doc      Filed 10/28/19       Page 3 of 5
                                           CERTIFICATE OF SERVICE
               I HEREBY CERTIFY that on October 28, 2019
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:


JEFFREY M. SIRODY
JEFFREY M. SIRODY AND ASSOCIATES, P.A.
1777 REISTERSTOWN ROAD
SUITE 360 E
BALTIMORE, MD 21208

ROBERT S. THOMAS, II
300 E JOPPA ROAD, SUITE 409
TOWSON, MD 21286

DARLA J. HEINTZ
1522 IVY WOODS LANE
WESTMINSTER, MD 21158

                                                                          RAS Crane, LLC
                                                                          Authorized Agent for Secured Creditor
                                                                          10700 Abbott's Bridge Road, Suite 170
                                                                          Duluth, GA 30097
                                                                          Telephone: 470-321-7112
                                                                          Facsimile: 404-393-1425

                                                                          By: /S/ Kamari Cook
                                                                          KCook@Rascrane.com




Official Form 410S1                   Notice of Mortgage Payment Change                               page 3
Case 19-14389   Doc   Filed 10/28/19   Page 4 of 5
Case 19-14389   Doc   Filed 10/28/19   Page 5 of 5
